DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the Office Action mailed 12/31/2020, applicant has submitted an amendment filed 2/4/2021.
Claim(s) 1-20 has/have been amended.  
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jason W. Rhodes on 2/18/2021.

The application has been amended as follows: 

Amend “the user” in line 4 of claim 7 to recite –a user—.

Amend “speech cepstrum” in the 3rd to last line of claim 10 to recite—sound cepstrum--.

Amend “delaying the captured EEG signal by a predetermined time set.” at the end of claim 13 to recite –delaying the captured EEG signal by a predetermined time.--.

Amend “the selected sound input signal” in line 3 of claim 15 to recite –a selected sound input signal--.

Claim Interpretation
	For Claims 1 and 10, “select a predetermined number of coefficients from each calculated sound cepstrum and from the calculated EEG cepstrum” is interpreted as where the same “a predetermined number of coefficients” is selected from every calculated sound cepstrum and is selected from the calculated EEG cepstrum (i.e. such that “the predetermined number of selected coefficients from the calculated EEG cepstrum” and “the predetermined number of selected coefficients from the respective calculated sound cepstrum” all have antecedent basis, where, by antecedent basis, “the predetermined number of selected coefficients” all necessarily refer to the same “a predetermined number of coefficients”, see Specification, page 20).

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

Additionally, “an EEG device” in claim 2 is NOT interpreted as invoking 112(f) because EEG devices are interpreted as having structural elements needed to perform EEG functions (in the same way that a “processor” is not treated as a placeholder even though processors can have various structural forms).
Similarly, “hearing device” in claim 7 is not interpreted as invoking 112(f).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Analysis - 35 USC § 101
	For clarity of the record, NO rejections of claims 1-6 and 16-20 under 101 are presented (for including a non-statutory software-only embodiment of only software “units”) because the claims are being interpreted under 112(f) (which involves interpreting the “units” as software and a hardware element containing/executing the software).
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:

As per Claim 1 (and similarly for claims 7 and 10):
	The prior art of record does not teach or suggest the combination of all limitations in claim 1, including (i.e. in combination with the remaining limitations in claims 1) calculate a sound cepstrum for each segmented sound signal... calculate an EEG cepstrum for an EEG signal of a user’s brain… select a predetermined number of coefficients from each calculated sound cepstrum and from the calculated EEG cepstrum… calculate a correlation value for each segmented sound signal based on a correlation of the predetermined number of selected coefficients from the respective calculated sound cepstrum with the predetermined number of selected coefficients from the calculated EEG cepstrum, wherein an attended speech source is classified based on the calculated correlation values. 
	The prior art teaches automatic correlation of brainwave to sound signals, where high correlation is used to bring beamformers to focus on a sound source having high and teaches where sound sources having a correlation above a threshold is denoted “High correlation” (i.e. a speech source is classified as high correlation).  In this reference, high correlation appears to indicate the person that the listener wants to pay attention (attend) to, and by focusing beamformers, you try to focus on the sound source having higher correlation, which could be interpreted as the person that the user is trying to pay attention to.
2016/0081623 “The APP EEG-assisted sound source identification displays currently present sound sources (S.sub.1, S.sub.2, S.sub.3) and their estimated localization (d.sub.1, d.sub.2, d.sub.3) relative to the user (U). By correlating the captured EEG signals and the individual, currently present sound source signals (as e.g. provided by a source separation algorithm of the hearing device), sound sources having a correlation with the EEG signals below a predefined threshold value are denoted with low correlation' (dotted arrow, here sources S.sub.1, S.sub.3) and sound sources having a correlation with the EEG signals above a predefined threshold value are denoted with `High correlation` (full line arrow, here source S.sub.2). Such information may be used to automatically and/or manually bring beamformers of the first and second hearing devices (HAD.sub.1, HAD.sub.2) to focus on the sound source (S.sub.2) having the relatively higher correlation with the EEG signals. Thereby an improved perception (e.g. intelligibility of speech) of sound in a multi-sound source environment may be provided. The (automatic) correlation of brainwave signals and current sound source signals is e.g. dealt with in US2014098981A1. US2014098981A1 deals with a hearing device comprising a sensor for measuring brainwaves of the user of the hearing device and which adapts its audio processing in dependence on the 
	The prior art also teaches an eye tracking embodiment.  This reference has correlating EEG signals to a sound signal “to assess which signal the wearer is attending to”.
2014/0369537 “The problem to be solved by this embodiment is that hearing devices cannot see what the wearer sees and cannot sense what the wearer is attending to. It is possible to correlate EEG signals with the sound signal to assess which signal the wearer is attending to. The EEG signals also provide insights into much the current tasks load the wearer. However, is the same information available from other devices without the need for correlation between sound input and brain wave signals”, paragraph 94;
The prior art teaches correlation between speech signals and EEG signals.  This reference further teaches correlating audio spectra (not cepstra), where one of the correlated audio spectra is reconstructed from one or more EEG signals.
2014/0098981 “a number of possible approaches for determining a correlation measure between the speech signals and the brainwave (e.g. EEG) signals (first and second audio signals, respectively):”, paragraph 99; “Correlation. The covariance between each speech signal and each EEG signal can be used to measure correlation”, paragraph 100; “and a brainwave measurement circuit adapted to determine one or more EEG signals from electric signals received from the electrode(s). The hearing device further comprises: a first spectrum analyser adapted to repeatedly determine first audio spectra of at least one signal from the group of signals consisting of said one or more input audio signals and the audible signal; a reconstructor adapted to repeatedly reconstruct second audio spectra from the one or more EEG signals; a first correlator adapted to repeatedly determine a first correlation measure (e.g. coherence) between the first and the second audio spectra; and a control unit adapted to alter said processing in dependence on the first correlation measure (e.g. coherence)”, paragraph 38; 
The prior art teaches where raw EEG signals are preprocessed, then LFCC (linear-frequency cepstral coefficients) and ResNet-50 features extracted, and the features are provided to classifiers to recognize emotions (Section 2, first paragraph)  Seciton 1, 3rd paragraph describes ResNet-50 as a separate set of features from LFCC.  Section 2.3 and Figure 3 describes where ResNet-50 and LFCC are fused and describes different kinds of classifiers like SVM, naïve Bayesian, neural network.  This reference describes MFCC is classical speech feature used for speech recognition, and using LFCCs (modified MFCCs) for EEG signals, and also where preprocessing includes framing and windowing (for EEG analysis, 1s frame length) (Section 2.2.).  This also, and does not clearly select a predetermined number of cepstral coefficients.
Liu et al. (“Multiple Feature Fusion for Automatic Emotion Recognition Using EEG Signals”, cited in IDS) 
	In the following reference, Section III teaches filtered signal to real cepstrum estimation, then performing energy estimation of the real cepstrum, where energy of the real cepstrums are taken as feature matrix, then subjecting one of the energy of the real cepstrums, the real cepstrums, or the feature matrix, to a Bayesian classifier.  This reference appears to be directed to processing an EEG signal only, and it is not clear that energy estimation is “selecting a predetermined number of cepstral coefficients”
Bhattacharyya et al. (“Cepstrum Based Algorithm for Motor Imagery Classification”, cited in IDS)
	The following reference teaches cross-correlation coefficients between EEG measurements and the attended and unattended sound source envelope (Abstract)
Marzieh Haghighi, Mohammad Moghadamfalahi, Murat Akcakaya, Deniz Erdogmus, (“EEG-assisted modulation of sound sources in the auditory scene,
Biomedical Signal Processing and Control”)
The prior art teaches a score computed between a test cepstral-mean vector and a reference cepstral-mean vector which has the highest correlation with the test cepstral-mean vector.
2013/0275128 “For a given test OV speaker (among 100 test speakers), the remaining 99 OV speakers are defined as the reference channel speakers. 1 cepstral-mean vector is computed for each of these 99 speakers (from clean data), thereby 
The prior art teaches calculating a standard of comparison using only the first 8 cepstrum coefficients, and calculating a quadratic distance of two cepstra (the cepstra of two successive time frames) in order to derive an STP parameter repetition signal which indicates whether the quadratic distance of the two cepstra is larger or smaller than a threshold, and applying the STP parameter repetition signal to a code multiplexer
5251261 “For the standard of comparison use can be very attractively made of the sum of the square distances of the inverse Fourier transform of the log-power density spectrum (cepstrum) of the two time frames to be compared. The cepstrum of a time frame, however, can be simply calculated from the parameters involved in the STP analysis. For calculating the standard of comparison, for example, only the first eight cepstrum coefficients need be used. For the comparison of the two time frames, the cepstra of the two time frames are particularly suitable because they can be compared directly via the square distances. This is not possible for other STP parameters”; “In the STP comparison device 15, therefore, the cepstrum of each time frame is calculated from the data resulting from the STP encoding. The cepstra of two successive time frames are compared in that the quadratic distance of the two cepstra is calculated. The 
The prior art teaches comparing trajectories of formants predicted using regressive models in the first five cepstral coefficeints from a fifth order PLP analysis of a sentence.
5165008 “A similar experiment was done to determine whether synthetic speech can yield useful speaker-dependent models. In this case, speaker-dependent models derived from synthetic speech vowels were used, to produce a male regressive model for the same sentence. The trajectories of the formants predicted using the male regressive model in the first five cepstral coefficients from the fifth order PLP analysis of the sentence "I owe you a yellow yo-yo" uttered by a male speaker were then compared to the trajectories of formants predicted using the female regressive model (also derived from the synthetic vowel-like samples) in the first five cepstral coefficients from the fifth order PLP analysis of the same sentence, uttered by the male speaker”
	The prior art teaches selecting a filter coefficient set among a plurality of predesigned filter coefficient sets.
2013/0243227 “actually calculating the filter coefficients of the filtering means. Alternatively, the module for transfer function calculation is arranged for selecting a filter coefficient set among a plurality of predesigned filter coefficient sets, whereby said selected filter coefficient set best matches (e.g. in a least squares sense) the calculated 
The prior art teaches where Coefficients are selected from sets of default coefficients to reset Coefficients for a learning stage
2007/0021958 “wherein the coefficients are selected from a plurality of sets of default coefficients, with each set of coefficients defined according to a different expected operating environment”, claims 22-23;
The prior art teaches selecting a fixed number 64 coefficients to represent an audio fingerprint of an audio signal being processed.
2015/0199974 “From coefficients in the matrix D, the fingerprint generation module 118 selects a subset of 64 coefficients to represent an audio fingerprint of the audio signal being processed. In one embodiment, the fingerprint generation module 118 selects first 4 even columns of the DCT coefficients from the DCT coefficients matrix D, which results in a 4.times.16 matrix F sub to represent the audio fingerprint. To represent the audio fingerprint F sub as a 64-bit integer, the fingerprint module 118 keeps only sign information of the selected DCT coefficients. The sign information of DCT coefficients is robust against quantization noise (e.g., scalar quantization errors) 
	The prior art teaches selecting a subset of coefficients.  This is more specifically resampling that selects every Nth coefficient, not a fixed/predetermined number of coefficients.
2013/0253917 “The method may proceed in selecting a first subset of coefficients from the set of coefficients. This first subset may comprise a first coefficient of the set and additional coefficients of the set following the first coefficient by multiples of N. In other words, every N.sup.th coefficient (starting from the first coefficient) of the set of coefficients may be selected for the first subset of coefficients”
	The prior art teaches selecting a subset of kernel coefficients
6315414 “Thus, we can present a set of one dimensional linear and nonlinear kernel waveforms which are sufficient for the present demonstration. Selecting a subset of the kernel coefficients also improves the error estimates for the coefficients in that the ratio of data points to the number of estimated coefficients is larger. In a preferred design all the coefficients of the entire quadratic and binocular interaction matrices would be estimated to obtain further information about the state of nerve conduction in a given subject”;
	The prior art teaches, in the context of vehicle simulation, selecting coefficients and storing an updated value of a parameter of a model when differences between values of each of the selected coefficients of a state-space model and values predicted by the physically-based model with respect to each corresponding selected coefficient 
9760660 “comprising: selecting a group of coefficients among the plurality of coefficients of the state-space model; and storing the updated value of the parameter of the physically-based model when differences between values of each of the selected coefficients of the state-space model and values predicted by the physically-based model with respect to each corresponding selected coefficient are within the first predetermined range”, claim 2;
	The prior art teaches cepstral coefficients as alternatives to overall level, pitch, spectral shape, and other features/parameters, and extracting descriptive parameters to detect a voice.
2004/0208326 “Preferably the descriptive parameters comprises the energy content of low and high frequency bands. But they could also be overall level, pitch, spectral shape, spectral comparison of auto-correlation and auto-correlation of predictor coefficients, cepstral coefficients, prosodic features, modulation metrics or activity on the other input channel, for instance from vibration in the ear canal, caused by vocal activity. That such descriptive features can be used to identify, e.g., voice utterances, is known from speaker verification, speech recognition systems and the like”, paragraph 13; “For the own voice to be detected the parameter extraction must extract descriptive parameters of the input signal. These could be overall level, pitch, spectral shape, spectral comparison of auto-correlation and auto-correlation of predictor coefficients, cepstral coefficients, prosodic features, modulation metrics or activity on the other input channel 6, for instance from vibration in the ear canal, caused by vocal activity. That 
The prior art teaches determining a frequency component of an EEG signal through cepstrum analysis.
2016/0282940 “Meanwhile, the EEG signal generated from the user who gazes at the visual stimulus signal may include a fundamental frequency indicating a frequency of the visual stimulus signal and a harmonic frequency indicating a multiple of the fundamental frequency. Therefore, the frequency analyzer 122 may also determine the frequency component of the EEG signal through Cepstrum analysis”, paragraph 110;
	The following reference appears to classify a person’s age based on EEG data, and does teach using MFCC on EEG but does not appear to correlate EEG MFCC to speech MFCC.
P. Nguyen, D. Tran, X. Huang and W. Ma, "Age and gender classification using EEG paralinguistic features,"
	The prior art teaches calculating a cross-correlation between a speech envelope and EEG responses.  Cross-correlation functions were separately computed between EEG signals and temporal envelopes of unprocessed attended and unattended speech
Kong, YY., Somarowthu, A. & Ding, N. “Effects of Spectral Degradation on Attentional Modulation of Cortical Auditory Responses to Continuous Speech” (see e.g. A.1, page 61)
The prior art teaches EEG measurement leading to correlation feature extraction whose output is input together with the result of image feature extraction to canonical 

Upon further search:
2012/0046946 teaches where a cepstral coefficient set will include a zeroeth coefficient and an even number of additional coefficients, and selecting equal numbers of additional coefficients from the first and second cepstral coefficient sets (paragraph 27).  This selection appears to be used to form a merged feature data set (paragraph 25)
9336767 teaches “comparing the first and second sets of AEC coefficients” where AEC refers to “acoustic echo cancellation”.
Cantzos, D. (2008). Statistical enhancement methods for immersive audio environments and compressed audio (Order No. 3341889). Available from ProQuest Dissertations and Theses Professional. (304468450). Retrieved from https://dialog.proquest.com/professional/docview/304468450?accountid=131444 teaches cepstral distance defined as quadratic distance between cepstral features and comparing between cepstral sets that belong to two different signals, where cepstral distance is used to measure similarity of two signals (pages 20-21)  Applicant’s claims, however, are directed to establishing a correlation between the cepstral coefficients of a speech signal and cepstral coefficients of an EEG signal
Raghavan, S. (2006). Applications of large vocabulary continuous speech recognition to fatigue detection (Order No. 1439756). Available from ProQuest Dissertations and Theses Professional. (305306406). Retrieved from https://dialog.proquest.com/professional/docview/305306406?accountid=131444 teaches calculating correlation between two sets of MFCC vectors to determine fatigue (page 22) and where “selected MFCC vectors were correlated with MFCC vectors that were collected when the speaker was less fatigued” (page 25)
Carlos Francisco Mendoza & Andrew Segar, “Decoding Auditory Attention from Multivariate Neural Data using Cepstral Analysis” June 2018, Department of Mathematical Statistics, Lund University teaches cepstral processing not for speech reconstruction purposes, but for finding connections between speech and EEG signals.  One of the authors, Andrew Segar, is one of the inventors of this application, and it appears that the date of this reference (6/25/2018) does not precede the earliest effective date of this application (6/14/18).
2018/0014130 (US equivalent of EP 3267698 which is cited in IDS) is published before the earliest effective date of this application but lists 3 inventors that are inventors of this application.  Additionally, this reference does not appear to mention cepstrum analysis.
2016/0119726 (cited in IDS) also does not appear to describe cepstrum analysis.
2004/0230420 teaches pattern matching that locates acoustic landmarks from the Mel Frequency cepstral representation of an utterance (paragraph 89).
9711148 teaches “the text-dependent models comprise sets of mel-frequency cepstral coefficients (MFCCs) associated with the predefined phrase, each set of MFCCs being associated with an individual speaker. Such implementations involve comparing the one or more sets of MFCCs with a set of MFCCs derived from the first text-independent model and of a portion of an audio signal for speaker identification).
8719039 teaches “hotword detector 110 may detect MFCCs generated from a portion of the captured sound are similar to MFCCs of the hotword "OK COMPUTER" and in response, the automated speech recognizer 120 may transcribe the portion of the captured sound and confirm whether the transcription includes the hotword "OK COMPUTER."
2015/0112682 teaches “O LF-MFCC coefficients may be selected according to spoof data which should be detected, where selection may be made based on training or samples of spoof audio data” (paragraph 150) where O is an integer number that appears to indicate a quantity of coefficients (paragraph 146)

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC YEN whose telephone number is (571)272-4249.  The examiner can normally be reached on M-F 9:00AM -5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICHEMOND DORVIL can be reached on (571)272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






EY 2/18/2021
/ERIC YEN/           Primary Examiner, Art Unit 2658